DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on August 11, 2022. Claims 1 and 5 are amended.
The applicant contends that claim 1 now requires each supply nozzle to be “commonly arranged” within a “single channel” of a “nozzle accommodation space.” Takagi, however, disposes nozzle 250b separately from nozzles 250a and 250c, as depicted by Figure 2 (pp. 9-10).
In response, the examiner accepts the spirit of the characterization yet does not believe the syntax of the amendment adequately codifies the intended concept. Critically, the claim does not describe the relevant configuration of the reaction tube. Instead, the final paragraph of claim 1 invokes a “nozzle accommodation space” that is formed as a “single channel.” Both “space” and “channel” are abstractions whose boundaries can be arbitrarily defined. The only limiting requirement is that they are “defined by a wall of [sic] reaction tube,” i.e., the accommodation space must exist within the reaction tube, but this aspect of Takagi’s disclosure is not disputed.
With regard to Figure 2 of Takagi, one could simply delimit a boundary along the inside edge of the reaction tube which encloses all three nozzles and name this arbitrary volume as the “space” constituted by a “single channel.” The examiner suggests first defining the structural notch or recess of the reaction tube dedicated to accommodating the nozzles, and then naming the volume circumscribed by this notch as the “accommodation space.”
Similarly, with regard to the upper dilution gas supply nozzle, the claim first names a “plurality of upper dilution gas supply holes” and then specifies that these holes supply gas only to the upper region of the internal space. This does not distinguish over a nozzle comprising holes along its entire vertical extent, as one could arbitrarily name the uppermost holes as the “upper dilution gas supply holes,” whereas these holes will necessarily only provide gas to the corresponding upper region. The applicant must first specify that the nozzle contains supply holes only in its upper portion and then name these nozzles as upper dilution gas supply holes. The recitation of the lower dilution gas supply nozzle falls prey to the same deficiency. 
Pending resolution of these matters, the claims remain rejected over substantially the same terms. 
Claim Objections
The final paragraph of claim 1 indented underneath the section beginning with “wherein the dilution gas supply nozzle comprises,” thereby improperly implying that this subject matter is within the narrow scope of the dilution gas supply nozzle. That is, the final paragraph clarifies the position of the process gas supply nozzle, and it is illogical to subsume this content underneath the heading of “the dilution gas supply nozzle comprises:” The indentation margin of the final paragraph ought to be aligned with the indentation margin of the claim’s first seven paragraphs rather than the paragraph directly proceeding it. 
Separately, the fourth to last line of the final paragraph refers to a “wall of [sic] reaction tube.” The examiner believes the article the ought to be inserted between “of” and “reaction.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takagi et al., US 2018/0274098.
Claim 1: Takagi discloses a substrate treatment apparatus, comprising (Fig. 1):
A reaction tube (210) having an internal space formed therein [0017];
A substrate boat (217) having upper and lower ends, and configured to load a plurality of substrates in multi-stages positioned in the internal space;
A process gas supply nozzle (249c) having a process gas supply hole (250c) (Fig. 7A);
Upper (249a) and lower (249b) dilution gas supply nozzles which surround the process gas supply nozzle (Fig. 2).
Those limitations drawn to the type of gas supplied constitute recitations of intended use, whereby the prior art must merely demonstrate the structural capacity to reproduce the enumerated functions – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647). An operator can supply Takagi’s process gas nozzle with a process gas and the dilution gas nozzle with a dilution gas.
Figure 7A depicts an embodiment in which each nozzle comprises holes spanning its entire length. As designated above, nozzles 249a and 249b respectively constitute the upper and lower dilution supply nozzles. The upper nozzle (249a) has a hole (250b) formed in an upper space, and the lower nozzle (249b) has a hole (250a’) formed in a lower space. These upper and lower holes, respectively, can be taken to “correspond” in the horizontal direction to the upper and lower treatment spaces. 
Lastly, Figure 2 of Takagi shows all three nozzles disposed on the same half of the reaction tube. If each half of the furnace is taken as a “side,” it can be said that Takagi’s nozzles are properly “formed at one side of the…tube,” as the final paragraph of claim 1 requires.
Claim 7: As delineated by Figure 6A, the dilution and process gas streams “cross.”
Claim 8: Takagi provides a valve (243), i.e., the “control part,” for regulating the flow of dilution gas [0026]. As shown by Figure 2, each nozzle comprises a dedicated input whose flow is governed by a valve. Any one of the nozzles (249) can be taken as the upper dilution gas supply nozzle, and another can be taken as the lower dilution gas supply nozzle, whereby an operator can selectively regulate the amount of flow to each.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi.
Takagi provides an exhaust duct (204d), having a vertical extent, which roughly opposes the process gas nozzle (249a) (Fig. 6a). The system also includes exhaust port (231) which communicates with the duct [0031]. Although the duct may not directly oppose the nozzle, modifying the apparatus to achieve this symmetry would have been obvious, since it has been held that rearranging the parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Kato et al., US 2010/0068383.
Takagi disposes a heater part (207) outside the reaction tube (210), but it is unclear if the heater can apply different thermal treatments to different spaces ([0046]; Fig. 5). In supplementation, Kato discloses a batch treatment apparatus including a heater (12) which circumscribes the reaction tube (Fig. 1). In addition, the heater can be of multi-stage form, enabling each stage to be controlled independently [0042]. It would have been obvious to outfit Takagi’s heater with independently controllable stages in order to rectify thermal gradients within the treatment zones.
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Chuang et al., US 2014/0154414. Chuang teaches a substrate treatment apparatus comprising a reaction tube having an internal space for accommodating a substrate boat (Fig. 1; [0033]). Further, Chuang provides a process gas supply nozzle and two dilution nozzles (14, 15), whereby one dilution nozzle provides gas to an upper region and the other dilution nozzle provides gas to a lower region (Fig. 3).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716